                                                                         Monday, October 28, 2019 at 12:13:57 PM Eastern Daylight Time


Subject: RE: Wansdown: 29 Beekman
Date:         Tuesday, June 4, 2019 at 6:56:53 PM Eastern Daylight Time
From:         Flick, Lawrence
To:           Michael Beys
CC:           Nader Mobargha

 I am sorry to hear that you are taking that position. I was planning to res and before I left the office tonight
and just finished a meeting. It is my understanding tha It will take you 2 years o try to enforce your
judgement and get to a sale and v n anger I                                hich would be likely. We will continue
to market the property and to sell it as qu ickly as possible and continue to have strong interest w ith one
buyer coming back for the 3rd time tomorrow for a 2 hour block. Wanesdown will continue to talk to
potential lenders to see if we can come up with cash to settle now . I met with Rezafor an hour today to tal k
about the terms of the sett lement agreement including if he could come up w ith the requested deposit for
Triton. You are correct that without some assurances from you that if the financi ng were not go through that
Wanesdown would be given the time it needs to properly market the property that a settlement doesn't
make sense. It also doesn' t make sense that you would reject out of hand another lender just because they
                       II
are not II arms length on terms similar to what we were discussing when Triton was propos ing a smal ler
loan. We are going back to t hat lender to see if they will increase the loan so we can make a cash offer to you.



Lawr ence F. Flick III BLANKROME
1271 Aven ue of the Americas I New York, NY 10020
0: 212 .885.5556 I flick@b lankrome .com

One Logan Square             I 130     North 18t h Street           I Philadel phia, PA 19103
0: 215.569 .5556


From: Michael Beys [mailto :mbeys@blmllp.com]
Sent: Tuesday, June 4, 2019 6:41 PM
To: Flick, Lawrence <Flick@BlankRome .com>
Cc: Nader Mobargha <nmobargha@blmllp.com>
Subject: Re: Wansdown: 29 Beekman

Larry,

Having not heard from you tod ay, any and all settlement discussions are concluded and all prior offers are hereby
withdrawn .

Best,
Mike

M ichael P. Beys
Beys Liston & Mobargha LLP
641 Lexington Avenue, 14th Floor
New York, New York 10022
Tel. 646 755 3605
Fax 646 755 3599
mbeyj_@blmll p.com

Confidentia li ty Notice: This electronic message is from a law firm . The infor mation contained in this e-mail and any attach ments may be legally privileged and
confide nti al. If you are not an int ended recipient, you are hereby notified that any dissemination, distrib ution, copying, pr inting or saving of t his e-mail and any
attachments is str ictly prohibited . If you received t his e- mail in error, please notify the sender and permanently delete the e-ma il and any attachments imm ediat ely.



                                                                                                                                                                    Page 1 of 70
